 330 NLRB No. 62NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Advanced Shipping, Inc. and General Teamsters,Warehousemen & Helpers Union, Local 890, In-ternational Brotherhood of Teamsters, AFLŒCIO. Case 21ŒCAŒ32512December 30, 1999DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND HURTGENUpon a charge filed by the Union on January 26, 1998,the General Counsel of the National Labor RelationsBoard issued a complaint on June 21, 1999, against Ad-vanced Shipping, Inc., the Respondent, alleging that ithas violated Section 8(a)(1) of the National Labor Rela-tions Act.  Although properly served copies of the chargeand complaint, the Respondent failed to file an answer.On November 12, 1999, the General Counsel filed aMotion for Summary Judgment with the Board.  On No-vember 15, 1999, the Board issued an order transferringthe proceeding to the Board and a Notice to Show Cause
why the motion should not be granted.  The Respondentfiled a response to the Notice to Show Cause.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board™s Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within
14 days from service of the complaint, unless good cause
is shown.  In addition, the complaint affirmatively notes
that unless an answer is filed within 14 days of service,
all the allegations in the complaint will be consideredadmitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, atthe Respondent™s request, granted extensions of time for
filing of an answer to September 7 and November 8,
1999.1  The Respondent did not request a further exten-sion of time for filing an answer and failed to file an an-swer by November 8, 1999, despite being notified by theRegion of its obligation to do so.In response to the Notice to Show Cause, the Chapter 7bankruptcy trustee filed an opposition to the GeneralCounsel™s Motion for Summary Judgment.  The trustee™s                                                       1 The General Counsel™s motion states that the Respondent wasplaced in an involuntary Chapter 7 bankruptcy in April 1998, and thatthe attorney for the Chapter 7 trustee entered an appearance in responseto the complaint.  It is well established that the institution of bankruptcy
proceedings does not deprive the Board of jurisdiction or authority toentertain and process an unfair labor practice case to its final disposi-tion.  See, e.g., Cardinal Services, 295 NLRB 933 fn. 2 (1989), andcases cited there.  Board proceedings fall within the exception to theautomatic stay provision for proceedings by a governmental unit toenforce its police or regulatory powers.  See id., and cases cited therein.opposition asserts that she understood that the partieswere trying to reach a negotiated settlement of the case,
and that the only possible relief against the Respondent is
monetary relief because the Respondent has been defunct
since before being placed in bankruptcy in April 1998.The trustee™s opposition also contends that ﬁ[t]heNLRB™s claim for damages exceeds actual possible dam-ages.  There is no basis for a ‚priority™ claim in the bank-ruptcy case.ﬂAttached to the Opposition, which was filed on No-vember 26, 1999, is an ﬁAnswer to Complaintﬂ datedNovember 22, 1999 and signed by counsel for the trus-tee.  The answer states in full:Martha Bowman, Chapter 7 trustee for AdvancedShipping, Inc. hereby answers the complaint refer-enced above as follows:Based upon lack of information and belief, theallegations of the complaint are denied.We find that the trustee™s purported answer is un-timely.  The Respondent requested and received two ex-tensions of time in which to file an answer, the latest ofwhich was November 8, 1999.  The Respondent, how-ever, did not file a document purporting to be an answeruntil November 26, 1999, when the above-described an-swer was attached to the trustee™s opposition to the Gen-eral Counsel™s Motion for Summary Judgment.  The Re-spondent, through its trustee™s counsel, has not providedany satisfactory explanation for its failure to file a timely
answer, despite being given two extensions of time and
the appropriate notice that failure to file an answer would
result in the filing of a Motion for Summary Judgment.2In these circumstances, we find that the answer attachedto the trustee™s response to the Notice to Show Cause is
untimely.  See Civetta Cousins, J.V., 327 NLRB No. 114(1999), and the cases cited therein.Further, even if we were to consider that document, wefind that it does not constitute a proper answer to thecomplaint allegations under Section 102.20 of theBoard™s Rules and Regulations.  It fails to address any ofthe factual or legal allegations of the complaint, and
therefore is legally insufficient under the Board™s Rules.
See Eckert Fire Protection Co., 329 NLRB No. 79(1999), and cases cited therein.In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment.3On the entire record, the Board makes the following                                                       2 It is well established that the ﬁpossible settlement of a case does notprovide an exemption from the requirement to file an answer.ﬂ  Soren-sen Industries, 290 NLRB 1132, 1133 (1988).3 Member Hurtgen joins in granting the General Counsel™s motionsolely on the basis that the Respondent™s answer to the complaint wasuntimely. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2FINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, an Oregon cor-poration, with various terminals located throughout Cali-fornia, a post office box located at P.O. Box 1535, Va-caville, California, and a terminal located in Bend, Ore-gon, has been engaged in the transportation of merchan-dise on behalf of its customers.  During the 12-monthperiod ending December 31, 1997, a representative pe-riod, the Respondent, in conducting its business opera-tions described above, derived gross revenues in excessof $50,000 for the transportation of freight and com-modities from the State of California directly to pointsoutside the State of California.  We find that the Respon-dent is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act and that
the Union is a labor organization within the meaning of
Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESIn about July 1997, the Respondent™s employees CesarLlamas, Cesar Nuno, Juan Zamarippa, and Jorge Zamo-rano engaged in concerted activities with each other andwith other employees for the purposes of mutual aid andprotection, by complaining about, among other things,
low rates of pay, long hours, unsafe working conditions,
unfair assignment of shifts, failure to receive wages that
were due, and mistreatment by supervisors.On about August 25, 1997, the Respondent™s employ-ees Cesar Llamas and Carlos Rubio concertedly com-plained to the Respondent regarding wages, hours, andworking conditions of the Respondent™s employees by
complaining about long hours and unfair assignment of
shifts.The Respondent, at the Bend, Oregon terminal, dis-charged: (1) employee Jorge Zamorano on about July 29,1997; (2) employee Carlos Rubio on about August 26,1997; and (3) employees Cesar Llamas, Cesar Nuno, andJuan Zamarippa on about September 8, 1997.The Respondent discharged the five employees namedabove because they concertedly complained about thesubjects set forth above, and to discourage employees
from engaging in these or other concerted activities.In about late August 1997, the Respondent, by its vicepresident/director and its supervisor/dispatcher, at theOregon terminal, threatened to discharge an employee ifthe employee continued to engage in protected concertedactivities.CONCLUSION OF LAWBy the acts and conduct described above, the Respon-dent has interfered with, restrained, and coerced employ-ees in the exercise of the rights guaranteed in Section 7of the Act, and has thereby engaged in unfair labor prac-tices affecting commerce within the meaning of Section8(a)(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed to
effectuate the policies of the Act.  Specifically, havingfound that the Respondent has violated Section 8(a)(1) ofthe Act by discharging employees Cesar Llamas, Cesar
Nuno, Carlos Rubio, Juan Zamarippa, and Jorge Zamo-rano, we shall order the Respondent to offer them fullreinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions, with-out prejudice to their seniority or any other rights orprivileges previously enjoyed, and to make them whole
for any loss of earnings and other benefits suffered as a
result of their unlawful discharges, with interest.  Back-pay shall be computed in accordance with F.W. Wool-worth Co., 90 NLRB 289 (1950), with interest as pre-scribed in New Horizons for the Retarded, 283 NLRB1173 (1987).  The Respondent shall also be required toremove from its files any and all references to the unlaw-ful discharges, and to notify the five employees in writ-ing that this has been done.ORDERThe National Labor Relations Board orders that theRespondent, Advanced Shipping, Inc., Vacaville, Cali-fornia, and Bend, Oregon, its officers, agents, successors,and assigns, shall1. Cease and desist from(a) Discharging or otherwise discriminating againstemployees because they concertedly complain to theRespondent about low rates of pay, long hours, unsafe
working conditions, unfair assignment of shifts, failure to
receive wages that were due, and mistreatment by super-visors.(b) Threatening to discharge employees if they engagein protected concerted activities.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerCesar Llamas, Cesar Nuno, Carlos Rubio, JuanZamarippa, and Jorge Zamorano full reinstatement totheir former jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice to theirseniority or any other rights or privileges previously en-joyed.(b) Make Cesar Llamas, Cesar Nuno, Carlos Rubio,Juan Zamarippa, and Jorge Zamorano whole for any lossof earnings and other benefits suffered as a result of theirunlawful discharges, with interest, in the manner set forth
in the remedy section of this decision.(c) Within 14 days from the date of this Order, removefrom its files any and all references to the unlawful dis- ADVANCED SHIPPING, INC.3charges of Cesar Llamas, Cesar Nuno, Carlos Rubio,Juan Zamarippa, and Jorge Zamorano, and within 3 daysthereafter notify them in writing that this has been doneand that the discharges will not be used against them in
any way.(d) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(e) Within 14 days after service by the Region, post atits facility in Bend, Oregon, copies of the attached noticemarked ﬁAppendix.ﬂ4  Copies of the notice, on formsprovided by the Regional Director for Region 21, afterbeing signed by the Respondent™s authorized representa-tive, shall be posted by the Respondent and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarily
posted.  Reasonable steps shall be taken by the Respon-dent to ensure that the notices are not altered, defaced orcovered by any other material.  In the event that, duringthe pendency of these proceedings, the Respondent hasgone out of business or closed the facility involved inthese proceedings, the Respondent shall duplicate and
mail, at its own expense, a copy of the notice to all cur-rent employees and former employees employed by theRespondent at any time since July 29, 1997.(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
Dated, Washington, D.C.   December 30, 1999Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberPeter J. Hurtgen,                             Member(SEAL)          NATIONAL LABOR RELATIONS BOARD                                                       4 In the event that the Board™s Order is enforced by a Judgment ofthe United States court of appeals, the words in the notice readingﬁPosted by Order of the National Labor Relations Boardﬂ shall be
changed to read ﬁPosted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoard.ﬂAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT discharge or otherwise discriminateagainst employees because they concertedly complain tous about low rates of pay, long hours, unsafe working
conditions, unfair assignment of shifts, failure to receive
wages that were due, and mistreatment by supervisors.WE WILL NOT threaten to discharge employees if theyengage in protected concerted activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, within 14 days from the date of this Order,offer Cesar Llamas, Cesar Nuno, Carlos Rubio, JuanZamarippa, and Jorge Zamorano full reinstatement totheir former jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice to theirseniority or any other rights or privileges previously en-joyed.WE WILL make Cesar Llamas, Cesar Nuno, Carlos Ru-bio, Juan Zamarippa, and Jorge Zamorano whole for anyloss of earnings and other benefits suffered as a result oftheir unlawful discharges, with interest, with interest.WE WILL, within 14 days from the date of this Order,expunge from our files any and all references to the un-lawful discharges of Cesar Llamas, Cesar Nuno, CarlosRubio, Juan Zamarippa, and Jorge Zamorano, and WEWILL, within 3 days thereafter notify them in writing thatthis has been done and that the discharges will not beused against them in any way.ADVANCED SHIPPING, INC. 330 NLRB No. 62